Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments, IDSs submitted on May 21, 2021 and Jul. 12, 2021, and response filed Aug. 3, 2021 have been received and entered into the case. 

Status of the Claims 
	Claims 1-12 and 14-31 are currently pending.
Claims 1, 5, 8, 10 and 11 are amended.
	Claims 19-30 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
 	Claim 13 is cancelled.
Claim 31 is new.
	Claims 1-12, 14-18 and 31 have been considered on the merits. 

Claim Rejections - 35 USC § 112
The claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ), are withdrawn due to amendment.  New claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ) have been added to address the claim amendments.
	The claim rejections under 35 USC § 112, (d) or fourth paragraph (pre-AIA ), are withdrawn due to amendment.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, lines 1-2, the phrase "the fibroblasts and/or notochordal cells" lacks sufficient antecedent basis and renders the claim and its dependents indefinite.    

Appropriate correction is required.


Claim Rejections - 35 USC § 102
The claim rejections under 35 USC § 102 are withdrawn due to amendment.  

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment. New claim rejections under 35 USC § 103 have been added to address the claim amendments.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-12, 14, 16, 18 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Silverman et al. (US 2014/0286912 A1) (ref. of record) as evidenced by Sakai et al. (Nature Communications, 2012) (ref. of record) in view of Wang et al. (Arthritis Research & Therapy, 2013). 
With respect to claim 1, Silverman teaches generating discogenic cell populations or intervertebral disc cells and providing the cells to restore or regenerate damaged, diseased or missing intervertebral discs of a subject (abstract and 0001).  With respect to claim 1, Silverman teaches the discogenic cell populations may be from the subject or derived from an unrelated donor (abstract).  With respect to claims 1, 2, 5 and 10, Silverman teaches the disc tissue may include nucleus pulposus cells would include notochordal cells and small chondrocyte-like cells as defined as part of the nucleus pulposus in claim 2 and Silverman does not teach removal of any cell types (0047 and 0082).  The nucleus pulposus inherently contains Tie2+ cells or cells which produce a Tie2 gene product as evidenced by Sakai.  Sakai reports the presence of 
With respect to claim 3, Silverman teaches the cells can be administered in conjunction with biologically active agents (therapeutic agents) (0086).  With respect to claim 4, Silverman teaches the biologically active agents may include lysates, soluble cell fractions, membrane-enriched cell fractions, proteins, growth factors (small molecules), hormones (small molecules), cell culture media or extracellular matrix (the cell lysates and cell fractions would contain nucleic acids, peptides, proteins and small molecules and cell culture media would contain peptides, proteins and small molecules) (0086).  With respect to claim 5, Silverman teaches the composition contains fibroblast and nucleus pulposus cells (notochordal cells) and as explained above nucleus pulposus cells inherently contains Tie2+ cells (0082).  With respect to claims 6 and 7, Silverman teaches the discogenic cells (includes fibroblast and nucleus pulposus cells (notochordal cells)) are grown and expanded ex vivo (modified ex vivo) (0075-0076).  With respect to claims 8 and 9, Silverman teaches the cells (includes fibroblast and nucleus pulposus cells (notochordal cells)) may be grown under hypoxic conditions (low oxygen tension) (0060).  With respect to claims 11 and 12, Silverman teaches the cell population (includes fibroblast and nucleus pulposus cells (notochordal cells)) express the gene product of Sox9 (0012).  With respect to claim 14, Silverman teaches treating a damaged, diseased or missing intervertebral discs of a subject, the detection of the degenerated disc would have to have happen to be treated (abstract, 0001 and 0040-0042).  Similarly, although Silverman does not explicitly teach the method where the claim 16, the detection of the degenerated disc would by a structurally or non-structurally method.  With respect to claim 18, Silverman teaches the composition comprising fibroblasts and stem cells (0082).
Silverman does not teach the method further including the step of providing to a degenerated disc of an individual an effective amount of platelet-rich plasma (PRP) as recited in claim 1.  However, Wang teaches treating interverbral disc degeneration by administering PRP (abstract), reports that PRP can promote nucleus pulposus regeneration (pg. 5 last para.), and teaches PRP promotes interverbral disc healing by releasing growth factors (abstract, pg. 1 last para., pg. 5 Col. 1 para. 3).  Wang further teaches PRP contains antibacterial and bactericidal proteins that may influence the process of inflammatory response (pg. 5 Col. 1 para. 3).  In further support, Silverman teaches that the discogenic cells can be administered with biologically active agents such as lysates, soluble cell fractions, membrane-enriched cell fractions, proteins, growth factors, hormones, cell culture media and extracellular matrix (0086).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would be motivated to modify the method of Silverman to include the step of further administering PRP to a subject with disc degeneration for the benefits of promoting nucleus pulposus regeneration, healing and an inflammatory response as taught by Wang.  It would have been obvious to one of ordinary skill in the art to modify the method of Silverman to include an additional step of administering known beneficial compositions, such as PRP, in a method of treating a degenerated disc of individual by generating chondrocytes or chondrocyte-like cells in the disc, since Silverman teaches 
Silverman does not teach the method comprising the step of providing to the disc one or more composition comprising an effective amount of transforming growth factor beta-1 (TGFB1) and connective tissue growth factor (CTGF) as recited in claim 31.  However, Wang teaches treating interverbral disc degeneration by administering growth factors and by administering PRP which contains the growth factors, TGFB1 and CTGF (abstract, pg. 1 last para. and Tables 1 and 2 and pg. 5 Col. 1 para. 3).  Additionally, Wang teaches that many growth factors have been proven to be effective in reversing the degeneration of discs (abstract).  In further support, Silverman teaches that the discogenic cells can be administered with biologically active agents such as lysates, soluble cell fractions, membrane-enriched cell fractions, proteins, growth factors, hormones, cell culture media and extracellular matrix (0086).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would be motivated to modify the method of Silverman to include the step of further administering TGFB1 and CTGF to a subject with disc degeneration for the benefits of promoting disc regeneration as taught by Wang.  It would have been obvious to one of ordinary skill in the art to modify the method of Silverman to include an additional step of administering known beneficial 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 15 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Silverman in view of Wang (as applied to claims 1-12, 14, 16, 18 and 31 above), and further in view in view of Brayda-Bruno et al. (European Spine Journal, 2014) (ref. of record) as evidenced by Gazit et al. (US 2020/0093961 A1, priority to Jun. 22, 2015) (ref. of record).
The teachings of Silverman and Wang can be found in the previous rejection above. 
claim 15.  Similarly, neither Silverman nor Wang teach the method where the degenerated disc is detected by non-structurally by biochemical or molecular means as recited in claim 17.  However, Brayda-Bruno teaches methods of detecting degenerated disc structurally by MRI (abstract) and by determining intradiscal pressure and chemical quantities (structural and non-structural detection) (pg. S318-S319 bridging para.).  In addition, Brayda-Bruno teaches methods of detecting degenerated disc by measuring chemical quantities such as PG (proteoglycan) content (a biochemical and molecular means) (pg. S318-S319 bridging para.) and by measuring aggrecan concentration which would indicate the level of notochord cells present in the disc as evidenced by Gazit (pg. S319 Col. 1-2 bridging para.).  Gazit reports aggrecan is expressed in notochordal cells (0013).  Accordingly, at effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method taught by the combined teachings of Silverman and Wang to include additional methods of detecting degenerated discs in an individual.   Furthermore, it would have been obvious to one skilled in the art to have further modified the method taught by the combined teachings of Silverman and Wang to include such that method of detecting the degenerated disc included measuring the level of notochordal cells or using a non-structurally by biochemical or molecular means, since methods detecting degenerated discs were known to use such methods as taught by Brayda-Bruno.  Such a modification merely involves the substitution of one known method of detecting degenerated discs for another.
prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Response to Arguments 
Applicant's arguments filed Aug. 3, 2021 have been fully considered but they are not persuasive.
Applicant argues that Silverman and Sakai do not teach the method providing platelet-rich plasma (PRP) and one or more components from the nucleus pulposus to the degenerated disc (Remarks pg. 10 para. 2).  The Applicant’s amendments limiting claim 1 to include the providing of PRP to the degenerated disc of an individual necessitated the withdrawal of the previous rejections.  Applicant’s arguments are drawn to Silverman and Sakai failing to teach this new limitation.  However, this new limitation is addressed in the new rejection.  Applicant is reminded that Sakai is an evidentiary reference supporting the nucleus pulposus cells taught by Silverman inherently contain Tie2+ cells because Sakai reports the presence of Tie2+ cells in the nucleus pulposus (abstract).  Sakai is not a reference supporting a rejection under U.S.C. §103, and thus is not being used to establish obviousness of a particular limitation. 
Applicant argues that Silverman excludes PRP, because it is unnecessary to produce chondrocytes or chondrocyte-like cells in the disc (Remarks pg. 10 last para.).  However, this argument was not found to be persuasive, since Silverman does not explicitly state that PRP is unnecessary and excludes it from administration to the degenerative disc.  Instead, Silverman teaches that the discogenic cells can be 
Applicant further argues that there is no motivation in Silverman to seek other methods, since their methods are an improvement (Remarks pg. 10 last para.).  This argument was not found to be persuasive, since Silverman clearly teaches additional active agents can be administered with the discogenic cells (0086).  

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632